Exhibit 10.11.2

PAETEC HOLDING CORP.

2007 OMNIBUS INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

PAETEC Holding Corp., a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of the common stock, par value $.01 per share, of the
Company (the “Stock”) to the Grantee named below. The terms and conditions of
the option are set forth in this cover sheet, in the attached term sheet
(together with this cover sheet, the “Agreement”), and in the Company’s 2007
Omnibus Incentive Plan (the “Plan”).

Grant Date:                          ,         

Name of Grantee:                                         

Number of shares of Stock Covered by Option:                     

Option Price per share: $            .        

Vesting Start Date:                     ,         

Carefully review all of the terms and conditions described in the Agreement and
in the Plan, a copy of which has been provided to you. In the event any
provision of this Agreement should appear to be inconsistent with the Plan, the
Plan will control.

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

PAETEC HOLDING CORP.

2007 OMNIBUS INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

Incentive Stock Option

   This option is intended to be an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”), and will be
interpreted accordingly. If you cease to be an employee of the Company, its
parent or a subsidiary (“Employee”) but continue to provide Service, this option
will be deemed a non-qualified stock option three (3) months after you cease to
be an Employee. In addition, to the extent that all or part of this option
exceeds the $100,000 rule of Section 422(d) of the Code, this option or the
lesser excess part will be deemed to be a non-qualified stock option. Vesting   
This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares that is not less than 100 shares, unless the number of shares purchased
is the total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.    Your right to
purchase shares of Stock under this option will vest as to              (    )
of the total number of shares covered by this option, as shown on the cover
sheet, on the [    ]-year anniversary of the Vesting Start Date (the
“Anniversary Date”), provided you then continue in Service. Thereafter, for each
such vesting date that you remain in Service, the number of shares of Stock
which you may purchase under this option will vest at the rate of             
(    ) per year as of each subsequent Anniversary Date. The resulting aggregate
number of vested shares will be rounded to the nearest whole number, and you
cannot vest in more than the number of shares covered by this option.    No
additional shares of Stock will vest after your Service has terminated for any
reason. Term    This option will expire in any event at the close of business at
Company headquarters on the day before the tenth (10th) anniversary of the Grant
Date, as shown on the cover sheet; provided, however, that if you are a Ten
Percent Stockholder, an option granted to you that is intended to be an
incentive stock option will expire at the close of business at Company
headquarters on the day before the fifth (5th) anniversary of the Grant Date.
This option will expire earlier if your Service terminates, as described below.

 

2



--------------------------------------------------------------------------------

Regular Termination

   If your Service terminates for any reason, other than death, Disability or
Cause, then this option will expire at the close of business at Company
headquarters on the 90th day after your termination date.

Termination for Cause

   If your Service is terminated for Cause, then you will immediately forfeit
all rights to this option and the option will immediately expire.

Death

   If your Service terminates because of your death, then this option will
expire at the close of business at Company headquarters on the date that is
twelve (12) months after the date of death. During that twelve-month period,
your estate or heirs may exercise all or any portion of this option that was
vested as of the date of death.    In addition, if you die during the 90-day
period described in connection with a regular termination (i.e., a termination
of your Service not on account of your death, Disability or Cause), and a vested
portion of this option has not yet been exercised, then this option will instead
expire on the date that is twelve (12) months after your termination date. In
such a case, during the period following your death up to the date that is
twelve (12) months after your termination date, your estate or heirs may
exercise all or any portion of this option that was vested as of the date of
your termination of employment with the Company.

Disability

   If your Service terminates because of your Disability, then this option will
expire at the close of business at Company headquarters on the date that is
twelve (12) months after your termination date. During that twelve-month period,
you may exercise all or any portion of this option that was vested as of your
termination date.

Leaves of Absence

   For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating three (3) months after you go on employee leave,
unless your right to return to active work is guaranteed by law or by a
contract. Your Service terminates in any event when the approved leave ends
unless you immediately return to active employee work.    The Company will
determine, in its sole discretion, which leaves count for this purpose, and when
your Service terminates, for all purposes under the Plan.

 

3



--------------------------------------------------------------------------------

Notice of Exercise

   When you wish to exercise this option, you must notify the Company by filing
the proper “Notice of Exercise” form at the address given on the form. Your
notice must specify the number of whole shares you wish to purchase (in a parcel
of at least 100 shares, generally). Your notice must also specify how your
shares of Stock should be registered (in your name only or in your and your
spouse’s names as joint tenants with the right of survivorship). The notice will
be effective when it is received by the Company.    If someone else wants to
exercise this option after your death, that person must prove to the Company’s
satisfaction that he or she is entitled to do so.

Form of Payment

  

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

•     Cash, your personal check, a cashier’s check, a money order or another
cash equivalent acceptable to the Company.

 

•     Shares of Stock which have already been owned by you and which are
surrendered to the Company. The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option price.

 

•     By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.

Withholding Taxes

   You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company will have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate. Subject to the prior approval of the Company,
which may be withheld by the Company, in its sole discretion, you may elect to
satisfy this withholding obligation, in whole or in part, by causing

 

4



--------------------------------------------------------------------------------

     the Company to withhold Stock otherwise issuable to you or by delivering to
the Company Stock already
owned by you. The Stock so delivered or withheld must have an aggregate Fair
Market Value equal to the
withholding obligation and may not be subject to any repurchase, forfeiture,
unfulfilled vesting, or other
similar requirements.

Transfer of Option

   During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise this option.
You may not transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.    Regardless of any marital property settlement
agreement, the Company is not obligated to honor a notice of exercise from your
spouse, nor is the Company obligated to recognize your spouse’s interest in this
option in any other way.

Retention Rights

   Neither this option nor this Agreement give you the right to be retained by
the Company (or any parent, Subsidiaries or Affiliates) in any capacity. The
Company reserves (and any parent, Subsidiaries or Affiliates reserve) the right
to terminate your Service at any time and for any reason.

Shareholder Rights

   You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for this option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.

Adjustments

   In the event of a stock split, a stock dividend, reverse stock split or a
similar change in the Stock, the number of shares of Stock covered by this
option and the option price per share will be adjusted (and rounded down to the
nearest whole number) if required pursuant to the Plan. This option will be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity, to the extent
specified in the Plan.

 

5



--------------------------------------------------------------------------------

Applicable Law

   This Agreement will be interpreted and enforced under the laws of the State
of Delaware, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

Forum Selection

   At all times each party hereto (1) irrevocably submits to the exclusive
jurisdiction of any New York court or Federal court sitting in New York; (2)
agrees that any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby will be heard and determined
in such New York or Federal court; (3) to the extent permitted by law,
irrevocably waives (i) any objection such party may have to the laying of venue
of any such action or proceeding in any of such courts, or (ii) any claim that
such party may have that any such action or proceeding has been brought in an
inconvenient forum; and (4) to the extent permitted by law, irrevocably agrees
that a final nonappealable judgment in any such action or proceeding will be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this section entitled “Forum
Selection” will affect the right of any party hereto to serve legal process in
any manner permitted by law.

The Plan

   The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meanings set forth in the Plan.    This Agreement and the Plan constitute the
entire understanding between you and the Company regarding this option. Any
prior agreements, commitments or negotiations concerning this option are
superseded.

Data Privacy

   In order to administer the Plan, the Company may process personal data about
you. Such data include, but are not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.    By
accepting this option, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed
(including, with respect to non-U.S. resident Grantees, to the United States) to
transferees who will include the Company and other persons who are designated by
the Company to administer the Plan.

 

6



--------------------------------------------------------------------------------

Consent to Electronic Delivery

   The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver the Plan prospectus, the Company’s annual report and other
documents to you in an electronic format. If at any time you would prefer to
receive paper copies of these documents, as you are entitled to, the Company
would be pleased to provide copies. Please contact [NAME, TITLE, PAETEC Holding
Corp., ADDRESS, PHONE] to request paper copies of these documents.

Certain Dispositions

   If you sell or otherwise dispose of Stock acquired pursuant to the exercise
of this option sooner than the one-year anniversary of the date you acquired the
Stock, then you agree to notify the Company in writing of the date of sale or
disposition, the number of shares of Stock sold or disposed of and the sale
price per share within ten (10) days of such sale or disposition.

By accepting this Award, you agree to all of the terms and conditions described
above and in the Plan.

 

7